Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
 
Acknowledgments

3.	This office action is in response to the reply filed on 3/24/22.  In the reply, the applicant amended claims 1, 4, 5; canceled claim 2; added new claim 7.  Claims 1, 4-5, and 7 are pending. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 8,755,880) (“Higuchi”) in view of Guiterrez (US 2019/0380871).
	Higuchi discloses a smart contact lens for non-invasive drug delivery (see abstract and Fig. 1) comprising: a platform 12 configured to be worn on an eye (C12L46-51); a reservoir 19 installed within the platform, and having a receiving part in which a drug is received (C11L42-46) (receiving part is the access port for filling), to provide the eye with the drug; an electrode 14 (anode; active electrode) for iontophoresis installed in the reservoir to make iontophoresis work to provide the eye with the drug from the reservoir (C11L37-39); and an activation chip 16 (cathode; return electrode) electrically connected to the electrode 14 for iontophoresis to activate iontophoresis.
	Higuchi discloses the invention as substantially claimed but does not directly disclose a power transmitting structure electrically connected to the activation chip 16 to supply external power to the activation chip; and a power storage electrically connected to the power transmitting structure to receive the power from the power transmitting structure and store the external power.  Guiterrez, in the analogous art, teaches these power transmitting and power storage elements, [0041,0044], Fig. 5.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Higuchi with the power storage and transmission as taught by Guiterrez for long wearing (contact lens type) power management control of the intraocular therapy device.
8.	Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Guiterrez further in view of Kuefner (US 10,980,830).
	Higuchi/Guiterrez discloses the invention as substantially claimed including multiple reservoirs but does not directly disclose the details of the reservoir as claimed.  Kuefner, in the analogous art, teaches a patch-like dressing iontophoresis device with a plurality of reservoirs 72 (Fig. 8).  The reservoir includes a support surface 12, the plurality of pillars 72 (receiving part) interposed between the support surface and a supply surface 74.  The supply surface 74 has a supply hole (pores) to provide the eye with the drug.  The supply surface is disposed opposite the support surface (Fig. 8).  The plurality of pillars 72 extend from the supply surface to the support surface in a direction perpendicular and the pillars spaced apart from each other in a space between the support surface and the supply surface (Fig. 8).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir 19 of Higuchi with the treatment system 10 (Fig. 8) and its reservoir structures as taught by Kuefner to be able to control the depth/penetration of drug delivery better (Higuchi C10L61-64).

Response to Arguments
9.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (power transmission and storage of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783